          Case 2:20-cv-00781-CKD Document 4 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DUANE ANGELO GITTENS,                             No. 2:20-cv-0781 CKD P
12                        Plaintiff,
13            v.                                           ORDER
14       LOS ANGELES COUNTY SUPERIOR
         COURT, et al.,
15
                          Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

20   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

21   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

22   support of a request to proceed in forma pauperis or to submit the required fees totaling $400.00.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

25   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
         Case 2:20-cv-00781-CKD Document 4 Filed 04/29/20 Page 2 of 2

 1   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

 2   in a recommendation that this action be dismissed; and

 3           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 4   Forma Pauperis By a Prisoner.

 5   Dated: April 29, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/gitt0781.3a

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
